DETAILED ACTION
	The following action is in response to the amendment filed for application 16/898,863 on June 3, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the driver assistance system as claimed, an particularly wherein the controller is configured to: when a distance between a host vehicle and the pedestrians or the obstacles existing in the activated detection area is within a preset distance, recognize an acceleration pedal amount and an acceleration pedal change rate from the acceleration pedal position detected through the accelerator pedal sensor; and determine whether the emergency braking of the vehicle is necessary based on the recognized acceleration pedal amount and acceleration pedal change rate, and including the remaining structures and controls of claims 1 and 12, respectively.  The present invention also particularly includes a controller configured to selectively activate the front detection area and the rear detection area according to a gear state of the vehicle, recognize the distance of the pedestrian or the obstacle based on the distance to the pedestrian or the obstacle output from the ultrasonic sensor corresponding to the activated detection area, when the recognized distance of the pedestrian or the obstacle is within a preset distance, recognize an acceleration pedal amount and an acceleration pedal change rate from an acceleration pedal position output from the accelerator pedal sensor, determine whether emergency braking of the vehicle is necessary based on the recognized acceleration pedal amount and acceleration pedal change rate, and when the emergency braking is necessary, perform the emergency braking for the vehicle, and including the remaining structure and controls of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



June 7, 2022